 



EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is made effective as of July 12,
2004 (“Effective Date”), by and between Mark Glasnapp (“Executive”), an
individual resident of the State of Minnesota, and A.S.V, Inc., (“ASV”), a
corporation organized under the laws of the State of Minnesota.
     WHEREAS, ASV and Executive desire to enter into this Agreement to set forth
the terms and conditions of Executive’s employment in the position of President;
and
     WHEREAS, ASV and Executive agree that, solely due to Executive’s position
with ASV, Executive will have access to confidential and proprietary information
of ASV; and
     WHEREAS, Both ASV and Executive recognize the critical importance to ASV of
preserving the confidentiality of this confidential and proprietary information
and protecting ASV against immediate competition from former key employees of
ASV following their separation from ASV.
     NOW, THEREFORE, In consideration of the mutual obligations incurred and
benefits obtained hereunder, the sufficiency of which is admitted, ASV and
Executive agree as follows:
     1. Employment. ASV hereby employs Executive to initially serve ASV as
President and to perform such duties as may be assigned to him from time to time
by ASV.
     2. Term. The term of this Agreement shall begin on the Effective Date and
shall continue until terminated as set forth in Section 5 (“Term”); however, any
provision in this Agreement which by its terms survives expiration of this
Agreement, shall so survive and ASV and Executive shall comply with the terms of
each such provision.
     3. Duties. Executive agrees to serve ASV faithfully and to the best of
Executive’s ability and to devote Executive’s full professional and business
time, attention and efforts to the business and affairs of ASV during the Term.
Executive hereby confirms that Executive is under no contractual commitments
inconsistent with Executive’s obligations set forth in this Agreement and that,
during the Term, Executive will not render or perform any services for any other
corporation, firm, entity or person which are inconsistent with the provisions
of this Agreement or which would otherwise impair Executive’s ability to perform
Executive’s duties hereunder.
     4. Compensation.
    4.01 Salary. Executive shall be paid a base annual salary in the amount of
one hundred ninety thousand dollars ($190,000), less all applicable withholdings
and deductions and paid in accordance with ASV’s normal payroll procedures and
policies, as such procedures and policies may be modified from time to time.
Nothing in this Agreement shall prevent ASV from, at any time, increasing the
compensation to be paid to Executive, if it elects to do so.

 



--------------------------------------------------------------------------------



 



    4.02 Participation in Benefits. Except as otherwise provided herein, during
the Term, Executive shall be entitled to participate in the executive benefit
plans offered generally by ASV to its executives, to the extent that Executive’s
position, tenure, salary, health and other qualifications make Executive
eligible to participate. ASV does not guarantee the adoption or continuance of
any particular benefit during the Term, and nothing in this Agreement is
intended to or shall in any way restrict the right of ASV to amend, modify or
terminate any of its benefits during the Term.
    4.03 Life Insurance. ASV shall provide Executive with life insurance in the
amount of $350,000 payable to such beneficiary as Executive may designate.
    4.04 Disability Insurance. ASV will provide Executive with a disability
insurance policy with a disability benefit equal to 60% of Executive’s base
salary (at the time of Executive’s disability) after 90 days of continual
disability payable to a maximum of age 65.
    4.05 Deferred Compensation. ASV will establish a nonqualified deferred
compensation plan in which Executive will participate. A copy of the plan is
attached hereto as Exhibit A.
    4.06 Post-Retirement Medical. The nonqualified deferred compensation plan
described in Section 4.06 will provide a cash benefit to Executive and his
spouse with the intention that Executive and spouse use that benefit to purchase
post-retirement medical insurance.
    4.07 Expenses. In accordance with ASV’s normal policies for expense
reimbursement, ASV will reimburse Executive for all reasonable and necessary
expenses incurred by Executive in the performance of Executive’s duties under
this Agreement, subject to the presentment of receipts or other documentation
acceptable to ASV.
     5. Termination.
    5.01 At-Will Employment. Executive and ASV acknowledge that Executive’s
employment with ASV is “at-will employment” and that the employment relationship
may be terminated at any time, upon written notice to the other party, for any
or no reason at all, at the option of either party. Executive’s employment
pursuant to this Agreement shall terminate automatically in the event of
Executive’s death or Executive’s total disability which results in Executive’s
inability to perform the essential functions of Executive’s position, with or
without reasonable accommodation, provided Executive has exhausted Executive’s
entitlement to any applicable leave, if Executive desires to take and satisfies
all eligibility requirements for such leave.
    5.02 Effect of Termination. Notwithstanding any termination of Executive’s
employment with ASV, Executive, in consideration of Executive’s employment
hereunder to the date of such termination, shall remain bound by the provisions
of this Agreement which specifically relate to periods, activities or
obligations upon or subsequent to the termination of Executive’s employment,
including, but not limited to, the covenants contained in Section 6.

2



--------------------------------------------------------------------------------



 



Executive shall not be eligible to earn any further compensation under the
provisions of this Agreement following termination.
    5.03 Surrender of Records and Property. Upon termination of Executive’s
employment with ASV, Executive shall deliver promptly to ASV all property,
records, documents and other tangible items which are the property of ASV or
which relate in any way to the business, products, practices or techniques of
ASV, including data incorporated in work processing, computer and other data and
electronic storage media and all copies of such records, documents and
information, including all Confidential Information, as defined below.
     6. Restrictive Covenants.
    6.01 Confidential Information. During the course of employment with ASV,
Executive will develop, become aware of and accumulate expertise, knowledge and
information regarding ASV’s organization, strategies, business, operations,
products, manufacturing, marketing, trade secrets, current or proposed products
and technologies and ASV’s past, current or potential customers and suppliers.
ASV considers such expertise, knowledge and information to be valuable,
confidential and proprietary, and it shall be considered “Confidential
Information” for purposes of this Agreement. During Executive’s employment with
ASV and for a period of two years after such employment ends, Executive agrees
that he will (1) not use such Confidential Information or disclose it to other
persons or entities except as is necessary for the performance of Executive’s
duties for ASV or as has been expressly permitted in writing by ASV, (2) keep in
strictest confidence and trust all Confidential Information that is disclosed to
Executive or to which Executive has access, (3) comply with all applicable
policies and standard procedures established by ASV to maintain the secrecy and
confidentiality of Confidential Information, (4) other than in the proper
performance of Executive’s duties, remove any tangible Confidential Information
from the premises where such information is kept, and (5) not use the
Confidential Information to ASV’s disadvantage. Executive will provide all
necessary assistance that ASV requests to maintain the secrecy and
confidentiality of Confidential Information. This Section 6.01 shall survive the
termination of this Agreement as specified in this Section.
    6.02 Non-Disparagement. During Executive’s employment with ASV and for a
period of two years after such employment ends, Executive agrees not to
criticize, make any negative comments or otherwise disparage or put in disrepute
ASV, or those associated with ASV, in any way, whether orally, in writing, in
electronic form or otherwise, directly or by implication in communication with
any person, including but not limited to employees, suppliers and customers of
ASV. This Section 6.02 shall survive the termination of this Agreement as
specified in this Section.
    6.03 Non-Solicitation. During Executive’s employment with ASV and for a
period of one year after such employment ends, Executive will not (1) directly
or indirectly attempt to hire, solicit, employ, or attempt to employ, any
employee, director, independent contractor or consultant of ASV, or otherwise
directly or indirectly interfere with or disrupt relationships, contractual or
otherwise, between ASV and any of its employees, directors, independent
contractors or consultants, (2) directly or indirectly solicit, divert or take
away, or attempt to solicit, divert or take away, the business of any person,
entity or company with whom

3



--------------------------------------------------------------------------------



 



ASV has established or seeking to establish a business or customer relationship,
and (3) directly or indirectly, in any way interfere, or attempt to interfere,
with ASV’s relationships with any of its actual or potential vendors or
suppliers. This Section 6.03 shall survive the termination of this Agreement as
specified in this Section.
    6.04 Non Competition. During Executive’s employment with ASV and for a
period of one year after such employment ends, Executive will not, without ASV’s
prior written consent, directly or indirectly, in any manner (e.g., as an
executive, employee, consultant, principal, partner, agent, trustee, member,
manager, shareholder, officer, director or otherwise), render services, advice
or assistance to any division, group or part of any corporation, person,
organization or other entity which engages in the marketing, selling,
production, design or development of any product, good, service or procedure
which is or may be used as an alternative to, or which is or may be sold in
competition with any product, good, service or procedure marketed, sold,
produced, designed or developed by ASV (including products, goods, services, or
procedures currently being researched or under development by ASV) (the
“Competitive Business”), in any geographic location, domestic or foreign, in
which Executive performed services or had responsibility on behalf of ASV. It is
understood that Executive may render services, advice or assistance to any
separate division, group or part of any corporation, person, organization or
other entity which is not engaged in a Competitive Business regardless of
whether another separate division, group or part of such corporation, person,
organization or other entity is engaged in a Competitive Business. This
Section 6.04 shall survive the termination of this Agreement as specified in
this Section.
    6.05 Acknowledgment. Executive agrees that the restrictions and agreements
contained in this Agreement are reasonable and necessary to protect the
legitimate interests of ASV, and that any violation of this Agreement will cause
substantial and irreparable harm to ASV that would not be quantifiable and for
which no adequate remedy would exist at law. Executive further acknowledges that
Executive has requested, or has had the opportunity to request, that legal
counsel review this Agreement, and having exhausted such right, agrees to the
terms herein without reservation. Accordingly, Executive authorizes the issuance
of injunctive relief by any court of appropriate jurisdiction, without the
requirement of posting bond, for any violation of this Agreement.
    6.06. Notification of Employment. If at any time covered by the covenants
contained in Section 6.03 and Section 6.04, Executive accepts new employment or
becomes affiliated with a third party, Executive shall immediately notify ASV of
the identity and business of the new employer or affiliation. Without limiting
the foregoing, Executive’s obligation to give notice under this Section 6.06
shall apply to any business ventures in which Executive proposes to engage, even
if not with a third-party employer (such as, without limitation, a joint
venture, partnership or sole proprietorship). Executive hereby consents to ASV
notifying any such new employer or business venture of the terms of the
covenants in this Section 6.
     7. Disclosure and Assignment of Inventions. Executive agrees that he will
promptly disclose to ASV all Inventions, as defined below, and Confidential
Information generated, conceived or reduced to practice by him alone or in
conjunction with others, during or after working hours, while Executive has been
employed by ASV or within twenty-four (24)

4



--------------------------------------------------------------------------------



 



months thereafter; and all such Inventions and Confidential Information shall be
the exclusive property of ASV and are hereby assigned to ASV. Further, Executive
agrees, at ASV’s expense, to give ASV all assistance it reasonably requires to
perfect, protect and use its right to Executive’s Inventions and Confidential
Information. “Invention” means any discovery, improvement, idea, process,
development, design, know-how, data and formula, whether patentable or
unpatentable, or protectable by copyright or other intellectual property law.
Pursuant to Minnesota Statutes § 181.78, the provisions of this Section do not
apply to any Invention of Executive if it (1) was developed entirely on his own
time; (2) was not made with the use of Confidential Information or any
equipment, supplies, or facilities of ASV; (3) is unrelated, directly or
indirectly, to the business of ASV or to ASV’s actual or demonstrably
anticipated research or development; and (4) did not result from any work
performed by him for ASV. Attached as Exhibit B is a list of Inventions
Executive believes falls under this provision.
     8. Miscellaneous.
    8.01 Governing Law. This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Minnesota, without
regard to its conflicts of laws principles or those of any other State.
    8.02 Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the employment of Executive by ASV and the other matters
discussed herein and supersedes, terminates and replaces all prior promises,
contracts, agreements and understandings of any kind, whether express or
implied, oral or written, with respect to such subject matter (including, but
not limited to, any promise, contract or understanding, whether express or
implied, oral or written, by and between ASV and Executive), and the parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein or in the other
agreements mentioned herein.
    8.03 Withholding Taxes. ASV may take such action as it deems appropriate to
insure that all applicable federal, state, city and other payroll, withholding,
income or other taxes arising from any compensation, benefits or any other
payments made pursuant to this Agreement, or any other contract, agreement or
understanding which relates, in whole or in part, to Executive’s employment with
ASV, are withheld or collected from Executive.
    8.04 Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by Executive and ASV.
    8.05 No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived, and shall not constitute a waiver
of such term or condition for the future or as to any act other than as
specifically set forth in the waiver.

5



--------------------------------------------------------------------------------



 



    8.06 Assignment. This Agreement shall not be assignable, in whole or in
part, by any party without the written consent of the other party, except that
ASV may, without the consent of Executive, assign its rights and obligations
under this Agreement to any ASV affiliate or in connection with a change in
control of ASV.
    8.07 Injunctive Relief. Executive acknowledges and agrees that the services
to be rendered by Executive hereunder are of a special, unique and extraordinary
character, that it would be difficult to replace such services and that any
violation of Sections 6 or 7 hereof would be highly injurious to ASV, and that
it would be extremely difficult to compensate ASV fully for damages for any such
violation. Accordingly, Executive specifically agrees that ASV shall be entitled
to temporary and permanent injunctive relief to enforce the provisions of
Sections 6 or 7 hereof, and that such relief may be granted without the
necessity of proving actual damages and without necessity of posting any bond.
This provision with respect to injunctive relief shall not, however, diminish
the right of ASV to claim and recover damages, or to seek and obtain any other
relief available to it at law or in equity, in addition to injunctive relief.
    8.08 Severability. To the extent any provision of this Agreement shall be
determined to be invalid or unenforceable in any jurisdiction, such provision
shall be deemed to be deleted from this Agreement as to that jurisdiction only,
and the validity and enforceability of the remainder of such provision and of
this Agreement shall be unaffected. In furtherance of and not in limitation of
the foregoing, Executive expressly agrees that should the duration of,
geographical extent of or business activities covered by, any provision of this
Agreement be in excess of that which is valid or enforceable under applicable
law in a given jurisdiction, then such provision, as to such jurisdiction only,
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered. Executive acknowledges the uncertainty of the
law in this respect and expressly stipulates that this Agreement shall be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law
in each applicable jurisdiction.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth in the first paragraph.

            A.S.V, INC.
      By:   /s/ Gary Lemke         Name:   Gary Lemke        Title:   Chief
Executive Officer     

            EXECUTIVE
      /s/ Mark Glasnapp       Mark Glasnapp           

6



--------------------------------------------------------------------------------



 



EXHIBIT A
AGREEMENT
FOR
SUPPLEMENTAL EXECUTIVE RETIREMENT PAY
     This Agreement, effective July 12, 2004, is made by and between Mark
Glasnapp (“Executive”) and A.S.V., Inc., a Minnesota corporation (“ASV”).
WITNESSETH:
     WHEREAS, Executive is employed as ASV’s President; and
     WHEREAS, the Employment Agreement, dated July 12, 2004, between Executive
and ASV (“Agreement”) provides that ASV will establish and provide Executive a
supplemental retirement benefit plan; and
     WHEREAS, ASV and Executive desire to enter into this Agreement for
supplemental employee retirement benefits; and
     WHEREAS, ASV and Executive agree that this Agreement satisfies the
requirement in Executive’s Employment Agreement for ASV to provide Executive a
supplemental retirement benefit plan.
     NOW, THEREFORE, based on the foregoing and the mutual promises which
follow, the parties hereto agree as follows:
     1. Supplemental Retirement Benefit.
     1.1. Form of Benefit. If Executive has attained age fifty-five (55) while
employed by ASV or an affiliate, ASV shall provide Executive a supplemental
retirement benefit in the form of a series of annual cash payments. Each annual
cash payment shall equal fifty-five thousand dollars ($55,000), less applicable
tax withholding. Except as provided for in Section 1.2, the benefit shall
commence within sixty (60) days following the later of (a) the date Executive
attains age fifty-five (55), or (b) the earliest date that such payment would be
fully deductible by ASV for federal income tax purposes. The benefit shall end,
and the last payment shall be paid, on the date Executive attains age eighty
(80). Other than the first payment, which shall be paid on the date specified
above, each annual cash payment shall be made on the first business day
following Executive’s birthday (or as soon as administratively feasible after
such date).
     1.2. Delay of Payment. If Executive is working for ASV or an affiliate at
the time an annual cash payment becomes payable under Section 1.1, such payment
shall be delayed until the date his employment ends. If a payment is delayed
under this Section 1.2, it shall be deemed to have been invested in a 10-year
United States Treasury Note for the period beginning with the date it became
payable under Section 1.1 and ending on the date the payment is actually paid
under this Section 1.2. Upon Executive’s termination of employment, all delayed
payments and any deemed earnings shall be paid to Executive in a lump sum within
sixty (60) days

 



--------------------------------------------------------------------------------



 



following the later of (a) the date Executive’s employment with ASV or an
affiliate ends, or (b) the earliest date that such payment would be fully
deductible by ASV for federal income tax purposes. The use of 10-year United
States Treasury Notes in this Section 1.2 is solely as a device for computing
the amount of benefits to be paid under the Agreement, and ASV is not required
to purchase such investments.
     1.3. Early Termination by ASV. Subject to Section 3, if ASV terminates
Executive’s employment with ASV or an affiliate prior to the date Executive has
attained age fifty-five (55), Executive shall not be entitled to the benefit set
forth in Section 1.1, but shall instead be entitled to a supplemental retirement
benefit described in this Section 1.3. The benefit shall be in the form of a
series of annual cash payments. The amount of each cash payment shall be
determined in accordance with the schedule set forth below and based on the age
of the Executive at the time of his termination of employment. The benefit shall
commence within sixty (60) days following the later of (a) the date of
Executive’s termination of employment, or (b) the earliest date that such
payment would be fully deductible by ASV for federal income tax purposes. The
benefit shall end, and the last payment shall be paid, on the date Executive
attains the age in the schedule set forth below and based on the age of the
Executive at the time of his termination of employment. Other than the first
payment, which shall be paid on the date specified above, each annual cash
payment shall be made on the first business day following Executive’s birthday
(or as soon as administratively feasible after such date).
Benefit Schedule

                  Age at time of           Benefit Payable   Termination  
Yearly Benefit     to Age  
48
  $ 0       N/A  
49
  $ 6,221       74  
50
  $ 12,926       75  
51
  $ 20,152       76  
52
  $ 27,938       77  
53
  $ 36,329       78  
54
  $ 45,371       79  

     1.4. Early Termination by Executive. Subject to Section 3, if Executive
terminates his employment with ASV or an affiliate prior to the date that
Executive has attained age fifty-five (55), Executive shall not be entitled to
the benefit set forth in Section 1.1, but shall instead be entitled to a
supplemental retirement benefit described in this Section 1.4. The benefit shall
be in the form of a series of annual cash payments. The amount of the benefit
shall be the product of (a) a benefit amount based on the age of the Executive
at the time of his termination

-2-



--------------------------------------------------------------------------------



 



of employment in accordance with the schedule set forth in Section 1.3,
multiplied by (b) a vesting percentage determined in accordance with the
schedule set forth below. The first payment shall be made within sixty (60) days
following the later of (a) the date of Executive’s termination of employment, or
(b) the earliest date that such payment would be fully deductible by ASV for
federal income tax purposes. The benefit shall end, and the last payment shall
be made, on the date Executive attains the age in the schedule set forth in
Section 1.3 and based on the age of the Executive at the time of his termination
of employment. Other than the first payment, which shall be paid on the date
specified above, each annual cash payment shall be made on the first business
day following Executive’s birthday (or as soon as administratively feasible
after such date).
Vesting Schedule

          Age at time of   Vesting Termination   Percentage 48   0% 49   15% 50
  30% 51   45% 52   60% 53   75% 54   90%

     1.5. Death Benefit. Upon Executive’s death, any remaining payments payable
under Section 1 shall be payable to Executive’s beneficiary (as determined in
accordance with Section 7). Each remaining payment shall be paid on the date the
payment would have become due if Executive would have survived.
     1.6 Vesting. Except as otherwise provided in Section 1.4, Executive shall
be fully (100%) vested in the benefit provided under this Section 1.

-3-



--------------------------------------------------------------------------------



 



     2. Post-Retirement Medical Benefit.
     2.1. Executive. Subject to Section 3, if Executive is employed with ASV or
an affiliate on June 12, 2007, upon Executive’s termination of employment with
ASV and all affiliates (except in the case of Executive’s death), ASV shall
annually pay Executive an amount equal to ten thousand dollars ($10,000), less
tax withholding, for twenty (20) years. Except for the first payment, which
shall be paid within thirty (30) days following Executive’s termination of
employment, each payment shall be payable on the first business day on or after
January 1 of each year. ASV’s obligation to pay this benefit shall cease upon
Executive’s death.
     2.2. Spouse. Subject to Section 3, if Executive is employed with ASV or an
affiliate on June 12, 2007, upon Executive’s termination of employment with ASV
and all affiliates (including if Executive’s termination of employment is due to
Executive’s death), ASV shall annually pay Executive’s then current spouse an
amount equal to ten thousand dollars ($10,000) less tax withholding, for twenty
(20) years. Except for the first payment, which shall be paid within thirty
(30) days following Executive’s termination of employment, each payment shall be
payable on the first business day on or after January 1 of each year. ASV’s
obligation to pay this benefit shall cease upon either (a) Spouse’s death or
(b) Spouse and Executive’s divorce.
     2.3. Taxation. While the amounts paid under this Section 2 are intended to
replace amounts that Executive and Executive’s spouse would have received under
a post-retirement medical plan, it is at the discretion of Executive and
Executive’s spouse as to how to use the amounts and the amounts shall be taxable
income to Executive and Executive’s spouse upon payment.
     2.4 Vesting. If Executive is employed with ASV or an affiliate on June 12,
2007, Executive and Executive’s spouse shall be fully (100%) vested in the
benefit provided under this Section 2. Subject to Section 3, if Executive’s
employment with ASV and all affiliates ends for any reason prior to June 12,
2007, Executive and Executive’s spouse shall not be entitled to any benefit
under this Section 2.
     2.5. Disability. For the purpose of this Section 2, Executive will be
treated as employed by ASV or an affiliate during any period Executive is
receiving disability benefits from ASV or is on an approved disability leave of
absence regardless of whether Executive’s employment is terminated as a result
of such disability.
     3. Termination Following a Change of Control.
     3.1. Benefit. In the event that (a) a Change of Control occurs, and
(b) within eighteen (18) months following the Change of Control, ASV terminates
Executive’s employment with ASV or an affiliate other than for Cause or
Executive terminates his employment with ASV or an affiliate for Good Reason,
prior to Executive attaining age fifty-five (55), then Executive will be
entitled to the benefit described in Section 1.1 and not the benefit described
in Section 1.3 or 1.4. In addition, in the event that (a) a Change of Control
occurs, and (b) within eighteen (18) months following the Change of Control, ASV
terminates Executive’s employment with ASV or an affiliate other than for Cause
or Executive terminates his employment with ASV or an affiliate for Good Reason,
Executive and Executive’s spouse will be entitled to the benefit

-4-



--------------------------------------------------------------------------------



 



described in Section 2 regardless of whether Executive was employed with ASV or
an affiliate until June 12, 2007.
     3.2. Definitions. For the purpose of this Agreement, the following terms
shall have the following meanings.
     3.2.1. “Cause” shall mean:

  (a)   the gross neglect or willful failure or refusal of Executive to perform
Executive’s duties (other than as a result of Employee’s disability);     (b)  
the engaging by Executive in misconduct which is injurious to ASV, monetarily or
otherwise;     (c)   conviction (including conviction on a nolo contendere plea)
of a felony or any crime involving fraud, dishonesty or moral turpitude; or    
(d)   the breach by Executive of any covenant set forth in his Employment
Agreement with ASV.

     3.2.2. “Change of Control” shall mean:

  (a)   any “Person” or “Persons” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(other than ASV, any employee benefit plan of ASV or any entity which reports
beneficial ownership of ASV’s outstanding securities on Schedule l3G pursuant to
Regulation Section 240.l3d-l promulgated under the Exchange Act ) becomes a
“Beneficial Owner (as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly, of securities of ASV representing more than 50% of
the voting power of all of ASV’s then outstanding securities;     (b)   the
sale, transfer, conveyance or other disposition (pursuant to a sale of assets, a
merger or consolidation or similar transaction), in one or a series of related
transactions, of all or substantially all of the assets of ASV to any Person or
Persons (as defined above);     (c)   a merger, consolidation or similar
transaction to which ASV is a party, if the individuals and entities who were
shareholders of ASV, as applicable, immediately prior to the effective date of
such merger, consolidation or similar transaction have Beneficial Ownership of
less than 50% of the combined voting power of the surviving corporation
following the effective date of such merger, consolidation or similar
transaction;     (d)   the adoption by ASV of a plan providing for its
liquidation or dissolution; or

-5-



--------------------------------------------------------------------------------



 



  (e)   the majority of ASV’s Board of Directors determine in their sole and
absolute discretion that there has been a change of control of the ASV.

     3.2.3. “Good Reason” shall mean:

  (a)   ASV, or its successor, effects a material diminution of Executive’s
title or duties as in effect immediately prior to the Change of Control;     (b)
  any requirement that Executive move his regular office to a location more than
50 miles from the location of Executive’s office immediately prior to the Change
of Control;     (c)   ASV, or its successor, has materially reduced Executive’s
salary or total compensation;     (d)   ASV, or its successor, has materially
breached the terms of this Agreement or any other written agreement between
Executive and ASV (including without limitation Executive’s Employment
Agreement); or     (e)   Failure of the ASV to obtain the assumption of this
agreement by successor in accordance with Section 3.3 prior to the effectiveness
of any such Change of Control.

     3.3. Assumption of Agreement. ASV will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of ASV to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
ASV would be required to perform it if no such succession had taken place. As
used in this Agreement, “ASV” shall mean ASV and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
     4. Funding.
     4.1. Source of Payment. Benefits under this Agreement will be paid out of
the general assets of ASV, and Executive, Executive’s spouse and Executive’s
beneficiary will not have any preferred interest by way of trust, escrow, lien
or otherwise in any specific assets. The rights to payments to Executive,
Executive’s spouse and Executive’s beneficiary under this Agreement will be
solely those of an unsecured creditor of ASV. ASV shall have no obligation to
establish or maintain any fund, trust or account (other than a bookkeeping
account or reserve) for the purpose of funding or paying the benefits promised
under this Agreement. If such a fund, trust or account is established, the
property therein shall remain the sole and exclusive property of ASV.
     4.2. Hedging Investments. If ASV elects to finance all or a portion of the
costs in connection with this Agreement through the purchase of life insurance
or other investments, Executive agrees, as a condition of payment under this
Agreement, to cooperate with ASV in the purchase of such investment to any
extent reasonably required by ASV and relinquishes any

-6-



--------------------------------------------------------------------------------



 



claim Executive, Executive’s spouse or Executive’s beneficiary might have to the
proceeds of any such investment or any other rights or interests in such
investment.
     4.3. Corporate Obligation. Neither ASV nor any of its directors, officers,
agents or employees in any way secure or guarantee the payment of any benefit or
amount which may become due and payable hereunder. Executive, Executive’s spouse
and Executive’s beneficiary shall look solely to the assets of ASV for such
payments as unsecured general creditors.
     5. Nontransferability. Executive, Executive’s spouse and Executive’s
beneficiary shall not have the right to assign, encumber or otherwise anticipate
the payments to be made under this Agreement. The payments provided hereunder
shall not be subject to seizure for payment of any debts or judgments against
Executive, Executive’s spouse and Executive’s beneficiary.
     6. Tax Withholding. ASV may deduct from any benefit payment (and transmit
to the proper taxing authority) such amounts as it may be required to withhold
under any applicable federal, state or other law.
     7. Beneficiary Designation.
     7.1. Right to Designate. Executive may designate, upon forms to be
furnished by and filed with ASV, one or more primary beneficiaries or
alternative beneficiaries to receive all of Executive’s benefit described in
Section 1 in the event of such Executive’s death. The Executive may change or
revoke any such designation from time to time without notice to or consent from
any beneficiary. No such designation, change or revocation shall be effective
unless executed by the Executive and received by ASV during the Executive’s
lifetime.
     7.2. Failure of Designation. If Executive (a) fails to designate a
beneficiary, (b) designates a beneficiary and thereafter revokes such
designation without naming another beneficiary, or (c) designates one or more
beneficiaries and all such beneficiaries so designated fail to survive
Executive, then Executive’s benefit described in Section 1 shall be paid to
Executive’s surviving spouse and, if no surviving spouse exists, then to
Executive’s estate.
     8. Claims Procedure.
     8.1. When a Claim Should be Filed. Payments will be paid to Executive (and,
if applicable, to Executive’s beneficiary) and Executive’s Spouse automatically
without the requirement of an application for benefits. If Executive or any
other person is in disagreement with any determination that has been made, a
claim may be presented.
     8.2. Making a Claim. The claim must be written and must be delivered to
ASV’s Board of Directors. Within ninety (90) days after the claim is delivered,
the claimant will receive either: (a) a decision; or (b) a notice describing
special circumstances requiring a specified amount of additional time (but no
more than one hundred eighty (180) days from the day the claim was delivered)
and the date by which a decision is expected to be reached.

-7-



--------------------------------------------------------------------------------



 



     If the claim is wholly or partially denied, the claimant will receive a
written or electronic notice specifying: (a) the reasons for denial; (b) the
provisions of this Agreement on which the denial is based; and (c) any
additional information needed in connection with the claim and the reason such
information is needed. Information concerning the claimant’s right to request a
review and right to file a civil action under section 502(a) of ERISA if a claim
is denied upon review will also be given to the claimant.
     8.3. Requesting Review of a Denied Claim. If a claimant’s claim is denied,
the claimant must file a request to have the denial reviewed. The request for
review must be written and must be delivered to ASV’s Board of Directors within
sixty (60) days after claimant’s receipt of written notice that the claim was
denied. A request for review may (but is not required to) include issues and
comments the claimant wants considered in the review. Upon request, a claimant
is entitled to receive free of charge reasonable access to and copies of the
documents, records and information relevant to the claim. Within sixty (60) days
after delivery of a request for review, the claimant will receive either: (a) a
decision; or (b) a notice describing special circumstances requiring a specified
amount of additional time (but no more than one hundred twenty (120) days from
the day the request for review was delivered) and the date by which a decision
is expected to be reached.
     If the claim is wholly or partially denied, the claimant will receive a
written or electronic notice specifying: (a) the reasons for denial; (b) the
provisions of this Agreement on which the denial is based; and (c) notice that
upon request the claimant is entitled to receive free of charge reasonable
access to and copies of the relevant documents, records and information used in
the claim process. Information concerning the claimant’s right to file a civil
action under section 502(a) of ERISA will also be given to the claimant.
     8.4. In General. All decisions on claims and on reviews of denied claims
will be made by ASV’s Board of Directors. The Board of Directors may, in its
discretion, hold one or more hearings. The claimant may, at the claimant’s own
expense, have an attorney or other representative act on behalf of the claimant,
but the Board of Directors reserves the right to require a written
authorization.
     9. Effect of Agreement. This Agreement embodies the entire understanding
between the parties with respect to the subject matter of this Agreement and
supersedes any and all prior understandings and agreements, oral or written,
relating thereto. Any amendment of this Agreement must be in writing and signed
by both parties.
     11. Severability. Should any provision of this Agreement be held to be
void, invalid, unenforceable or illegal, the validity and enforceability of the
other provisions shall not be affected thereby.
     12. Non-Waiver. Failure of either party to enforce any provision of this
Agreement shall not constitute or be construed as a waiver of such provision nor
of the right to enforce such provision.
     13. Regulatory and Tax Status of Agreement. For purposes of ERISA, this
Agreement is intended to be an unfunded pension plan maintained by ASV for a
select group of

-8-



--------------------------------------------------------------------------------



 



management or highly compensated employees, and ASV will file with the
Department of Labor the statement described in 29 C.F.R. §2520.104-23. For
purposes of income and social security taxes, the benefits provided under this
Agreement are intended to provide unfunded nonqualified deferred compensation.
     14. Determinations. For purposes of ERISA, ASV is the Plan Administrator
and Plan Sponsor of the plan and will make determinations that may be required
from time to time in the administration of the plan and benefits provided under
it. ASV has sole authority, discretion and responsibility to interpret and apply
the terms of the plan and to determine all factual and legal questions under the
plan. ASV has discretionary authority to grant or deny benefits under the plan.
     15. Governing Law. To the extent not governed by federal law, this
Agreement shall be governed by and construed under the laws of the State of
Minnesota.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
12th day of July, 2004.

            EXECUTIVE:
      By /s/ Mark Glasnapp       Mark Glasnapp           

            A.S.V., INC.
      By /s/ Gary Lemke       Gary Lemke      Chief Executive Officer     

-9-



--------------------------------------------------------------------------------



 



EXHIBIT B
None

 